Exhibit 10.32

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

December 19, 2014

Novasep, Inc.

23 Creek Circle

Boothwyn, PA 19061

USA

 

Re: Mydicar Commercial Supply Project

Ladies and Gentlemen:

As we have discussed, Celladon Corporation, a Delaware corporation (“Celladon”),
and Novasep, Inc., a New Jersey corporation (“Novasep”), are in discussions
regarding a potential collaborative relationship related to Celladon’s
proprietary AAV1/SERCA2a gene therapy candidate known as MYDICAR®, pursuant to
which the parties would implement a transfer program to enable Novasep to
produce Mydicar on behalf of Celladon, Novasep would make facility modifications
necessary for the manufacture of Mydicar and perform process development,
scale-up and validation services necessary for commercial production of Mydicar,
and Novasep would manufacture and supply Mydicar to Celladon for commercial
distribution (collectively, the “Project”). For the sake of clarity, fill and
finish services or activities are excluded from Novasep’s scope of services and
supply.

The purpose of this letter agreement (the “Letter”) is: (i) to set forth the
parties’ binding rights and obligations with respect to certain preliminary
Project activities that the parties wish to commence, or reserve capacity for
(as applicable), prior to the negotiation and execution by the parties of a
definitive agreement governing the Project (a “Definitive Agreement”); and
(ii) to facilitate the discussion and negotiation of a Definitive Agreement.

The parties, intending to be legally bound (except with respect to Schedule B to
this Letter, which is not binding on either party), agree as follows:

1. Initial Activities. Novasep (itself and/or through its affiliate Novasep
Belgium) agrees: (a) to perform the activities described in Schedule A to this
Letter (the “Initial Project Plan”) in accordance with the terms to be
negotiated in good faith by the Parties and in compliance with applicable laws,
rules and regulations; and (b) to use commercially reasonable efforts to perform
such activities and deliver the deliverables to be agreed to by the Parties
substantially in accordance with the timelines to be agreed.

2. Payments. Celladon agrees to compensate Novasep for the performance of the
Initial Project Plan in an aggregate amount of up to four million seven hundred
fifty thousand Euro (4,750,000 €), which shall be payable as follows:

(a) one million Euro (1,000,000 €) within three business days after the date of
this Letter;

(b) one million five hundred thousand Euro (1,500,000 €) no later than […***…];

(c) six hundred thousand Euro (600,000 €) no later than […***…];

 

***Confidential Treatment Requested

 

1



--------------------------------------------------------------------------------

Novasep, Inc.

December 19, 2014

Page 2

 

(d) eight hundred twenty five thousand Euro (825 000 €) no later than […***…];
and

(e) eight hundred twenty five thousand Euro (825 000 €) no later than […***…].

3. Definitive Agreement. Commencing as promptly as practicable after the date of
this Letter, the parties shall negotiate in good faith a Definitive Agreement on
commercially reasonable terms. Upon signature by the parties, the Definitive
Agreement would supersede this Letter. Exhibit B to this Letter outlines some of
the key principles and terms that the parties expect to include in a Definitive
Agreement. However, the parties acknowledge that Exhibit B hereto is a statement
of intent only, is intended to facilitate the negotiation of a Definitive
Agreement, is not intended to be, and is not, legally binding on either party,
and addresses only a limited subset of the terms that would need to be included
in a Definitive Agreement. The parties further acknowledge that the key
principles and terms outlined in Exhibit B will require further discussion,
elaboration and qualification and may require modification. The parties will use
commercially reasonable efforts to conclude a Definitive Agreement as promptly
as practicable and in any event by March 31, 2015; provided, however, that if
Celladon exercises its termination right under Section 4(a) or Section 4(b) of
this Letter prior to signature by the parties of a Definitive Agreement, then
the parties shall have no further obligation to negotiate a Definitive
Agreement.

4. […***…]:

[…***…]

 

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

Novasep, Inc.

December 19, 2014

Page 3

 

[...***...]

5. Confidentiality. All information and materials disclosed or transferred by
Celladon to Novasep pursuant to the Initial Project Plan shall at all times be
owned solely by Celladon and shall be considered “Confidential Information” of
Celladon for purposes of that certain Mutual Confidential Disclosure Agreement
between Celladon and Groupe Novasep SAS dated August 15, 2011 (the
“Non-Disclosure Agreement”), which shall remain in full force and effect in
accordance with its terms; provided, however, that Novasep shall have the right
to use the information and materials disclosed or transferred by Celladon to
Novasep pursuant to the Initial Project Plan for the purpose of performing the
Initial Project Plan (but not for any other purpose); and provided, further,
that, (a) notwithstanding Section 7 of the Non-Disclosure Agreement to the
contrary, the expiration date of the Non-Disclosure Agreement is hereby extended
to December 19, 2024, and (b) with respect to any Confidential Information of
Celladon that is specifically identified to be a trade secret under applicable
law, Novasep’s obligations under the Non-Disclosure Agreement shall survive the
expiration thereof for so long as such Confidential Information remains a trade
secret.

6. Intellectual Property. Celladon shall solely own, and Novasep hereby assigns
to Celladon, all right, title and interest in and to any invention, development
or discovery (whether or not patentable) made or generated by or on behalf of
Novasep or Novasep Belgium in the course of performance of the Initial Project
Plan that constitutes a modification or improvement of, or that uses or
incorporates, Celladon’s Confidential Information (as defined in the
Non-Disclosure Agreement and supplemented by Section 5 of this Letter),
including all intellectual property rights therein. Celladon shall grant a
non-exclusive, royalty-free license to Novasep, Novasep Belgium, and their
affiliates to use any invention, development or discovery (whether or not
patentable) made or generated by or on behalf of Novasep or Novasep Belgium in
the course of performance of the Initial Project Plan that is generally
applicable to the development or manufacture of biological products or product
components and does not use, require the use of, or incorporate any of
Celladon’s Confidential Information.

7. Survival. The parties’ respective rights and obligations under Sections 4, 5,
6, 7 and 8 of this Letter and under the Non-Disclosure Agreement (as
supplemented by this Letter) shall survive termination of this Letter or the
Definitive Agreement (as applicable) pursuant to Section 4 of this Letter.

8. Miscellaneous. Each party will be responsible for and bear all of its own
costs and expenses incurred in connection with the negotiation of this Letter
and the Definitive Agreement. Novasep’s relationship with Celladon is that of an
independent contractor and nothing in this Letter should be construed to create
a partnership, joint venture, or employer-employee relationship. This Letter
shall be governed by the laws of the State of New Jersey, USA, excluding its
conflicts of laws principles. This Letter, including the Exhibits hereto,
together with the Non-Disclosure Agreement, constitutes the complete and
exclusive agreement of the parties with respect to the subject matter hereof and
thereof. This Letter may not be modified except by

 

***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

Novasep, Inc.

December 19, 2014

Page 4

 

a written instrument signed by both parties. No failure or delay of one of the
parties to insist upon strict performance of any of its rights or powers under
this Letter shall operate as a waiver thereof, nor shall any other single or
partial exercise of such right or power preclude any other further exercise of
any rights or remedies provided by law. This Letter may be executed in multiple
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

If this Letter is acceptable to you, please indicate your acceptance by
countersigning this Letter below and returning a copy to me.

 

Sincerely, CELLADON CORPORATION By:

/s/ Paul B. Cleveland

Paul B. Cleveland President and Chief Financial Officer

Agreed to and accepted as of the date first set forth above:

 

NOVASEP, INC. By:

/s/ Andrew Brennan

Name: Andrew Brennan Title: General Manager, US Operations

 

4



--------------------------------------------------------------------------------

Schedule A

Initial Project Plan

[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit B

Non-Binding Summary of Terms

[…***…]

 

***Confidential Treatment Requested